Citation Nr: 0937847	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left rotator cuff tear, and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folders.

After the hearing, the Veteran submitted additional evidence 
in support of his appeal, along with a waiver of his right to 
have the evidence initially considered by the RO.

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claim for service 
connection for residuals of a left rotator cuff tear, the 
Board must determine on its own whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for residuals 
of a left rotator cuff tear, right shoulder disability, and 
PTSD are addressed in the Remand that follows the order 
section of this decision.




FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied 
the claim of entitlement to service connection for residuals 
of a left rotator cuff tear.  

2.  The evidence associated with the claims files subsequent 
to the May 2003 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the clam, is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
left rotator cuff tear.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).
Analysis

The Veteran was initially denied service connection for 
residuals of a left rotator cuff tear in a May 2003 rating 
decision.  The evidence of record at the time of the May 2003 
rating decision consisted of the Veteran's service treatment 
records, VA outpatient treatment records from 1995 and 1996, 
the report of a VA examination performed by the Diamond Bar 
Medical Group in June 2001, and a February 2003 surgical 
report from the Millennium Surgical Center.  The RO denied 
service connection on the basis that while his service 
records demonstrated that the Veteran sustained a left 
rotator cuff tear in service, post-service medical records 
did not show a definitive diagnosis of a tear or evidence of 
a chronic condition related to the in-service tear.

The subsequently received evidence includes the Veteran's 
testimony at a February 2009 hearing before the Board, VA 
outpatient treatment records from 2005 through 2008, an 
August 2008 VA examination report, and an April 2009 letter 
from the Veteran's physician at the Mission Family Medical 
Center.  The August 2008 VA examination report shows that the 
Veteran has been diagnosed with left shoulder strain with 
moderately severe functional impairment.  The April 2009 
statement from the Veteran's private treating physician 
indicates that she has treated the Veteran for ongoing, 
chronic shoulder pain.  She opined that the Veteran's current 
complaints of left shoulder pain can be attributed to his 
suspected rotator cuff tear, first diagnosed during service.

The medical evidence demonstrating that the Veteran has a 
current left shoulder disability that may be attributable to 
service is new because it tends to show a fact not 
established by the evidence previously of record.  Moreover, 
when this evidence is considered with the fact that the 
Veteran was diagnosed with a torn left rotator cuff in 
service, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been presented to reopen this 
claim.



ORDER

Reopening of the claim of entitlement to service connection 
for residuals of a left rotator cuff tear is granted.


REMAND

Residuals of a Left Rotator Cuff Tear and Right Shoulder 
Disability

The Veteran contends that he is entitled to service 
connection for residuals of a left rotator cuff tear and a 
right shoulder disability, as he believes these conditions 
arose out of his active service.

With respect to the Veteran's left rotator cuff tear 
residuals, the Board notes that the Veteran's service 
treatment records indicate that he tore his rotator cuff in 
July 1988.  As noted above, the Veteran has submitted a 
recent statement from a private physician at the Mission 
Family Medical Center, indicating that the Veteran's current 
left shoulder pain could be attributed to his in-service 
injury. 

The record reveals that the Veteran was afforded a VA 
examination regarding his left and right shoulder 
disabilities in August 2008, and at that time the VA examiner 
only provided an opinion as to whether the Veteran's left 
shoulder disability was caused by or related to his right 
shoulder disability.  He did not discuss whether the 
Veteran's left shoulder disability is directly related to his 
in-service injury, or whether his right shoulder disability 
is related to service or to his left shoulder disability.

During his Board hearing, the Veteran also contended that the 
August 2008 VA examiner was "hostile" and had pre-
determined his opinion on the Veteran's claims before 
completing the examination.  The August 2008 VA examination 
report indicates that the Veteran did indeed become upset 
during the examination and left the room, but returned later 
to complete the exam.  VA outpatient treatment records from 
day following the examination evidence that the Veteran 
expressed that he felt the VA examiner displayed a lot of 
negativity towards his concerns.

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In light of new evidence establishing a 
potential connection between the Veteran's current left 
shoulder disability and service and his complaints regarding 
the sufficiency of the August 2008 VA exam, the Board 
believes that the Veteran should be afforded another VA 
examination-- by a different VA examiner than the August 2008 
VA examiner-- to determine the etiology of his left and right 
shoulder disabilities.

PTSD

The Veteran claims that he is entitled to service connection 
for PTSD because it is the result of stressors that occurred 
while he was serving as part of Operation Desert Shield in 
Dhahran.  Although VA outpatient treatment records dated from 
2005 though 2007 tend to show that the Veteran has PTSD, none 
of the medical evidence of record indicates that there is a 
firm diagnosis of PTSD based upon an in-service stressor.  
Therefore, a VA examination is warranted to determine whether 
the Veteran meets the criteria for PTSD as defined by 38 
C.F.R. § 4.125.  See 38 C.F.R. § 3.159(c)(4) see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

With respect to the claimed in-service stressors, during the 
Veteran's February 2009 Board hearing, the Veteran described 
his service overseas as part of the Wing Support Squadron 
373.  He claims that while serving in January and February 
1991, the base underwent a number of scud attacks and that he 
experienced "Code Blacks" for scuds coming into his area.  
Efforts should be undertaken to verify this alleged stressor.  
If the Veteran provides sufficient identifying information to 
permit verification of any other alleged stressors, efforts 
also should be undertaken to verify same.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
evidence pertinent to the Veteran's PTSD 
and right and left shoulder disability 
claims identified but not provided by the 
Veteran.  If it is unsuccessful in 
obtaining any such evidence, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the RO or the AMC should 
undertake all indicated development to 
verify the stressors identified by the 
Veteran, including the scud attacks 
described during the February 2009 Board 
hearing.

3.  If it is determined that a verified 
stressor exists, the Veteran should be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD (under DSM-IV criteria) due to a 
verified stressor.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.

4.  Then, the Veteran should be afforded 
a VA examination by a physician, other 
than the August 2008 examiner, with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left and right shoulder 
disabilities.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disability of the Veteran's left and 
right shoulders as to whether there is a 
50 percent or better probability that the 
disorders is etiologically related to 
service, or whether his right shoulder 
disability has been aggravated or 
chronically worsened by his left shoulder 
disability.

The rationale for all opinions expressed 
must also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the Veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


